 JOSHUA ASSOCIATES397Joshua Associates,Inc.,and Ditmas ManagementCorp.andLocal 32B-32J, Service EmployeesInternationalUnion,AFL-CIO. Case 29-CA-1185026 August 1987DECISION AND ORDERwas a member of Local 32B-32J, Service EmployeesInternational Union, AFL-CIO (Local 32).I heard this case in New York City on 8, 9, and 23October 1986. On the entire record, including my obser-vation of the demeanor of the witnesses, and after dueconsideration of the briefs filed by the General Counseland Respondent, I make the followingBY MEMBERS BABSON, STEPHENS, ANDCRACRAFTOn 11 March 1987 Administrative Law JudgeJames F. Morton issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.IThe General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry WallProducts, 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir.1951)We have carefully examined the record and find no basis for re-versing the findings.We adopt the judge's finding that the General Counsel has not estab-lished a prima facie showing that union considerations were a motivatingfactor in the Respondent's decision to discharge employee SosaWe fur-ther find that assuming arguendo the General Counsel has made such ashowing, the Respondent-has met its burden underWright Line,251NLRB 1083 (1980), of demonstrating that it would have discharged Sosaeven in the absence of union considerations.Aggie Kapelman,Esq.andJoel Friedman, Esq.,for theGeneral Counsel.Neal Haber, Esq. (Moss&Boris,P. C.),of New York,New York, for theRespondent.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge. Thecomplaint, as amended, alleges and the answer admitsthat Joshua Associates Inc. (Joshua) and Ditmas Manage-ment Corp. (Ditmas) constitute a single employer withinthe meaning of Section 2(2) of the National Labor Rela-tionsAct (the Act). Joshua and Ditmas are referred tobelow jointly as Respondent.The complaint further alleges, and the answer denies,that Respondent, in violation of Section 8(a)(1) and (3) ofthe Act, discharged its employee, James Sosa, because heFINDINGS OF FACT1.JURISDICTION AND LOCAL 32'S STATUSThe pleadings establish, and I thus find, that Respond-ent'sannualoperations meet the applicable Board stand-ard for the assertion of its jurisdiction. I further find,based on the pleadings, that Local 32 is a labor organiza-tion as defined in Section,2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICEA. BackgroundRespondent owns and manages many apartment build-ings in and about New York City. Two of those build-ings are adjacent to each other in the Jackson Heightssection of New York City. These two buildings aremaintained by a building superintendent, assisted by aporter.A managing agent visits these buildings aboutonce a week.The events that relate to the issues in this case oc-curred in late 1984 and early 1985. Local 32 has contend-ed that, at that time, the superintendent and the porter atRespondent's two buildings in Jackson Heights werecovered by the provisions of a collective-bargainingagreement signed by Local 32 and by the Realty Adviso-ry Board on Labor Relations Incorporated. Respondenthas disputed Local 32's contention.The General Counsel contends that Respondent dis-charged the porter at the Jackson Heights buildings,James Sosa, on the day after that contract expired inorder to avoid further dealings with Local 32 and inorder to enable Respondent to sign a more favorablecontract with United Service Employees Union Local377, a/w Retail, Wholesale and Department Store Union,AFL-CIO (Local 377). Respondent asserts that Sosa wasdischarged because of his work deficiencies.B. The Evidence1.Sosa's dutiesSosa,who had been a member of Local 32 before hebegan working for Respondent, started with Respondentin June 1984 as a porter at the Jackson Heights apart-ment buildings. The only other employee then at that lo-cationwas Building Superintendent Patrick McKenna,who had worked there for 10 years. McKenna was also amember of Local 32. As superintendent, McKenna tookcare of the boilers for those two buildings, did somerepairwork, and also supervised the porter's work.Sosa's job as porter required him to wash and waxfloors, keep the exterior grounds clean, and take garbageto the sidewalk for pickup.285 NLRB No. 74 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMcKenna left Respondent's employ on 31 December1984, apparently because of an extended illness. Themanaging agent incharge of the buildings then, MartinWolf, told Sosa to fill in at McKenna's job until a newsuperintendent was hired. Sosa's testimony indicated thathe performed little, if any, of the superintendent's duties.Sosa did not testify that he wanted to be the superintend-ent there; Respondent, as noted below, offered testimonythat he had sought that job.2.The meeting between Sosa and SirulnickSosa testified that shortly before a new building super-intendent was hired in early 1985, and as instructed bythen Managing Agent Wolf, he went to the office of Re-spondent vice president, Sanford Sirulnick. According toSosa, Sirulnick congratulated him for his good work andthen offered him a superintendent's job in another apart-ment building owned and managed by Respondent. Sosatestified that Sirulnick told him that the reason he madethis offer was that "he didn't want [Local 32] in any ofhis buildings." Sosa testified that he declined the offer.Sosa gave seemingly conflicting testimony whether Man-aging Agent Wolf was present when Sirulnick made hisremark about not wanting Local 32 in any building. Inhis prehearing affidavit, Sosa had stated, "he met withSirulnick alone" but later therein stated thatWolf waspresent at his meeting with Sirulnick. At the hearing,Sosa testified thatWolf was present at the meeting andthat he did not recall Wolf's leaving the room. He alsotestified thatWolf was in the room for a short while andthen left.Wolf has not been in Respondent's employ since Feb-ruary 1985. In his testimony, Sosa related that Wolf hadbeen "fired." In any event, neither side called Wolf as awitness.Sirulnick gave the following account concerning hismeeting with Sosa. Before Respondent had hired a re-placement for McKenna as superintendent at the JacksonHeights buildings,Wolf told Sirulnick that Sosa wantedto talk to him about that position. Sirulnick told Wolf toarrange an appointment. From appointment records keptby his secretary, Sirulnick recalled that it was on 15 Jan-uary 1985 that he met with Wolf and Sosa in his officeand that Sosa asked to be considered for the superintend-ent's job. Sirulnick told him that a new superintendenthad already been hired and he assured Sosa that hewould be given consideration for the next superintend-ent's opening in any of Respondent's buildings.Sosa's account is not persuasive. It seems improbablethat an experienced real estate investor (Sirulnick) wouldvolunteer to a Local 32 member (Sosa) that Respondentwanted to be rid of Local 32 and even more improbablethat he would hold that out as an inducement to Sosa toaccept a promotion to a superintendent's position. More-over,Sosa's confused account about whether or notWolf was present when Sirulnick made the alleged state-ment, i.e., his wish to be rid of Local 32, does not helpthe General Counsel in carrying out the burden of per-suading me to accept that testimony. I find that the Gen-eralCounsel has not met that burden and thus do notcredit Sosa's account.3.The new superintendentOn 1 February 1985, Jacinto Santiago was given thesuperintendent's job at the Jackson Heights buildings. Hehad previously worked as a superintendent in a smallapartment building owned by one of Sirulnick's compa-nies and is managed by Ditmas. Local 377 was the bar-gaining representative for Santiago at the other location.By moving to Jackson Heights, Santiago was able tosecure a larger rent-free apartment for his family andmore money. He was hired by Managing Agent Wolfbased on the recommendation of another of Ditmas'managing agents, Barry Weiner.4. Sosa's job performanceSantiago testified that, when he took over as superin-tendent at the Jackson Heights buildings, he was dissatis-fiedwith the condition of those buildings and thegrounds outside. He testified that Sosa was uncoopera-tive whenever he wanted him to do his work differentlythan he had. Sosa's own testimony confirms that San-tiago was not happy with his work. Sosa's account sug-gests that Santiago was pressing him too much. There is,however, no allegation that Respondent assigned Sosamore onerous work or harassed him because he was amember of Local 32. In any event, it is clear that therewas tension between Santiago and Sosa.On 1 March 1985 Managing Agent Barry Weiner re-placedWolf as the agent responsible for the JacksonHeights buildings.Weiner testified that he met Sosa forthe first time when he visited those buildings on 13March.Weiner testified further that Sosa argued withhim then about an application submitted by a prospectivetenant for an apartment there. Weiner also related thathe observed then that Sosa was drinking a can of beerand that, when he brought this to Sosa's attention, Sosatold him he was on his lunch hour. Weiner testified alsothat he informed Sosa that he could not drink alcoholicbeverages on the premises. Weiner sent Sosa a letter thatsame day, pointing out the foregoing matters. Santiago'stestimony as the foregoing corroborated Weiner's.Sosa acknowledged in his testimony that Weiner had"complained" about his handling of a tenant applicationform and also that Weiner had told him not to drink beeron the premises. Sosa testified initially that that was allthat was said by either Weiner or himself on that matter.On cross-examination he testified that he told Weiner itwas not beer. He testified further that he was drinkingsoda from a can wrapped inside a bag but that he did nottake the can out of the bag to show Weiner that it was acan of soda, not beer. On redirect examination, he testi-fied that he used a straw to drink the soda from the can.It seems unlikely that Weiner would have told Sosanot to be drinking beer if Sosa was using a straw. IfWeiner were looking for a pretext, as the General Coun-sel suggests, he would likely not have been so obviousabout doing so. Moreover, all Sosa would have had todo, in order to have frustrated any such attempt, was toremove the can from the paper bag to show Weiner thatitwas a can of soda. The fact that Sosa did not do sotends to support Weiner's account. I credit Weiner's tes-timony, not Sosa's. JOSHUA ASSOCIATESThere is no contention that the warning letter Re-spondent issued to Sosa on March is in any way violativeof the Act. Had there been, I would not have foundmerit to it.In early April Weiner sent Sosa a second letter, Thatletterwas critical of the manner in which garbage hadbeen piled at the sidewalk. Weiner also expressed con-cern in that letter about Sosa's keeping a dog on thepremises at the Jackson Heights location. Sosa tele-phoned Weiner on receiving that letter and told him thathe did not put the garbage out on the day in questionand also that he needed time before he could bring thedog to its owner, the former superintendent, McKenna.According to Sosa, Weiner told him he could have untilthe end of April before the dog had to go. Sosa then tes-tified that,when he spoke with Weiner, he had alreadyreturned the dog to McKenna, He testified he nonethe-less had asked Weiner for more time to remove the dogin order to find out what Weiner's reaction would be.The General Counsel offered the foregoing account aspart of the General Counsel's case-in-chief.Presumably,itwas submitted to suggest that Respondent was at-tempting to establish a basis it could use to conceal anintentto discharge Sosa later for unlawful reasons. Thereisno allegation that the second letter constitutes unlaw-ful harassment of Sosa. Were that a contention, I wouldreject it. Sosa's testimony that he asked Weiner for moretimeto remove a dog that was no longer there hardlybuttresses theGeneral Counsel's contention that Re-spondent was then engaged in a subterfuge. I credit thetestimony of Respondent's witnesses that the dog had notbeen removed from the Jackson Heights buildings untilafter Sosa'sdischarge, discussed below. There is no ques-tion, however, that Weiner had told Sosa in their discus-sionon the telephone' that Sosa had until the end ofApril to remove the dog from the premises, Weiner ini-tially had deniedso telling Sosabut,when he listened toa secret recording of the telephone conversation thatSosa had made, Weiner conceded that he had given Sosauntil the end of April for Sosa to remove the dog.5.Sosa'sdischargeBuilding Superintendent Santiago testified that, afterSosawas sent the second letter, Sosa became very hos-tile in his attitude and uncooperative in his work. San-tiago testified that about 15 April 1985 he told Weinerthat he was dissatisfied with Sosa and that Weiner toldhim to take whateveraction isnecessary with respect toSosa.Santiagotestified that he thereon decided to dis-charge Sosa. On 21 April 1985 he told Sosa he was dis-charged.When Sosa asked for a reason, Santiago toldhim to call Respondent's office. Santiago testified he didthis to avoid a confrontation with Sosa.6.Local 377's subsequent recognitionSantiago hiredWillieVelez as Sosa's replacement.Santiago and Velez signed authorization cards for Local377. Local 377 was then recognized by Sirulnick as theirbargaining representative and a collective-bargainingagreement between Local 377 and Respondent wasreached and signed on 14 May 1985. As noted in the399General Counsel's brief, the Local 377 contract requiredsuperintendents towork a 45-hour week whereas theLocal 32 contract called for a 40-hour week. The Local377 contract called for pension contributions of $30 amonth for each employee whereas the Local 32 contractrequired pension contributions in excess of $48 a month.Employees who worked 1 year were entitled to 1 week'svacation under the Local 377 contract; under the Local32 contract, they would receive 2 weeks' vacation.7.AnalysisThe General Counsel can point to no credited testimo-ny as direct evidence that Respondent was motivated byunion animusin discharging Sosa. There is some circum-stantial evidence.Thus, Sosa was discharged the dayafter the Local 32 contract expired, Respondent had ac-tively disputed with Local 32 regarding whether it hadbeen bound to that contract, and Respondent did movesomewhat quickly to recognize Local 377 after Sosa'sdischarge to enter intoan agreementwith Local 377 thatwas considerably more favorable to Respondent thenLocal 32's contract had been.The General Counsel has not shown that the reasonfor Sosa's discharge was pretextual. If anything, the evi-dence gives weight to Respondent's reason.At best, from the General Counsel's standpoint, thecredited' evidenceraises somesuspicion regarding Re-spondent'smotive but suspicion cannot substitute forprobative evidence of unlawfuldiscrimination.In view of the virtual absence of credilale evidence ofunion animus,as the reason proferred by Respondent fordischargingSosahas not been shown to be a pretext andas there is no evidence that Respondent has barred thehiring of Local 32 -members but in fact a Local 32member (Sosa) had been hired by Respondent, I find thatthe General Counsel "has not satisfied the initial burdenunder[Wright Line,251NLRB 1083 (1980)] and hasfailed to establish a prima facie case that [Sosa's]dis-charge was motivated by union activities." This quote isan adapation of an extract fromFlorsheim Shoe Store Co.,279 NLRB 950 (1986).CONCLUSIONS OF LAw1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Local 32 is a, labor organization as defined in Sec-tion 2(5) of the Act.3.Respondent, in discharging its employee, JamesSosa, did not violate Section 8(a)(1) and (3) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe complaint is,dismissed in its entirety.IIf no exceptions are filed asprovided by Sec 102 46of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec.102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses